Citation Nr: 0214844	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bullous emphysema and pulmonary 
fibrosis, claimed as secondary to ionizing radiation 
exposure.

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as secondary to ionizing radiation 
exposure. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.  He initially received a bad conduct discharge, 
which has since been upgraded to a general discharge (under 
honorable conditions). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The veteran, with the assistance of his accredited 
representative, appeared at the Phoenix RO in April 2002 and 
testified at a videoconference hearing conducted by the 
undersigned Member of the Board sitting in Washington, DC.  A 
transcript of the hearing has been associated with the claims 
file.

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).

In October 2000, the veteran submitted a statement, which can 
be liberally construed as raising a claim of entitlement to 
service connection for bronchiectasis, claimed as secondary 
to radiation exposure.

The Board notes that bronchiectasis is a presumptive disease, 
unlike the claimed respiratory disability currently before 
the Board.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  
Additionally, the medical findings of bronchiectasis, while 
similar, are not identical to those found in the claimed 
respiratory disability currently before the Board.  Compare 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996) with 
Spalding v. Brown, 10 Vet. App. 6, 8 (1996).

As the issue of entitlement to service connection for 
bronchiectasis, claimed as secondary to ionizing radiation 
exposure, has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 67 Fed. Reg. 3,009 
(January 23, 2002) (to be codified as amended at 38 C.F.R. 
§19.9).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the basal 
cell carcinoma (skin cancer) claim must be remanded for VBA 
internal development, i.e., radiation case evaluation under 
38 C.F.R. § 3.311, because such action takes place at the RO.  
See Chairman's Memorandum 01-02-01 (2002).

The claimed respiratory disability has not been established 
as a radiogenic disease, and this disability does not 
otherwise require specific development necessary for a 
remand; however, to avoid unnecessary delay and confusion, 
the RO should undertake development of both issues.  See 
Chairman's Memorandum 01-02-01 (2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran was a participant in the 
Operation CROSSROADS series of atmospheric nuclear tests, and 
his basal cell carcinoma (skin cancer) is a radiogenic 
disease listed in 38 C.F.R. § 3.311.

The record contains an Operation CROSSROADS fact sheet 
published in 1984 by the Defense Threat Reduction Agency 
(DTRA) (formerly known as the Defense Nuclear Agency or DNA).  
The fact sheet describes the operation as consisting of two 
denotations in July 1946, a high altitude test designated as 
"Able" and an underwater test designated as "Baker."   

The RO's development of the skin cancer claim pursuant to 
38 C.F.R. § 3.311 has yielded a reconstructed dose estimate 
from the DTRA.  A review of the dose assessment, specifically 
in the "References" section of the report, indicates the 
DTRA relied in part on its own 1984 fact sheet for estimating 
the veteran's radiation exposure level.  The "Background 
Information" section of the dose assessment report briefly 
notes that Operation CROSSROADS consisted of two detonations, 
Able and Baker.  The external and skin dose assessments 
evaluated the fallout from only these two detonations. 

The designee for the VA Under Secretary for Health (USH) 
relied on this dose estimate when she concluded in a June 
2000 advisory opinion that it was unlikely the veteran's 
basal cell carcinoma was caused by his exposure to ionizing 
radiation in service.

In February 2001, the RO received an undated Operation 
CROSSROADS fact sheet published by the DTRA.  The fact sheet 
included information regarding a third detonation, a sea-
level detonation designated as "Charlie."

The veteran has argued that this third detonation was the 
most significant of the three but was not considered during 
the RO's development of the skin cancer claim.  As set forth 
above, this contention indeed has merit because the DTRA dose 
assessment appeared unaware of a third detonation related to 
Operation CROSSROADS.  If it is in fact established that the 
test series included a third detonation, which exposed the 
veteran to additional radiation not previously considered, a 
revised opinion must be obtained pursuant to 38 C.F.R. 
§ 3.311. 

The RO's statements and actions indicate the service medical 
records were once part of the record.  The Board's review of 
the record, however, reveals that they are no longer in the 
claims file. 

Although the veteran contends that his claimed disabilities 
are a result of in-service ionizing radiation exposure, the 
service medical records remain essential to the current 
appeal because the Board must consider other possible 
theories of entitlement.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); see also Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, the case is REMANDED to the RO for the following 
action to insure due process:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

The veteran should also be asked to 
identify or provide, if applicable, any 
additional scientific or medical studies 
pertinent to the remanded issues that he 
would like to have considered.  In 
accordance with the holding in Schroeder, 
supra, the veteran's right to submit 
evidence or argument is extended to all 
possible in-service causes and not 
limited to the claims as secondary to 
ionizing radiation exposure. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service medical records.  As 
the record shows the veteran has 
requested a copy of his service medical 
records, also attempt to obtain a copy 
from the veteran, if necessary.  If no 
service medical records are found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  The RO should obtain a revised dose 
assessment from the DTRA, documenting its 
full consideration of all sources of in-
service ionizing radiation exposure.




In this regard, the DTRA is requested to 
provide any additional information 
specific to the veteran, as well as the 
final version of their report and fact 
sheet for Operation CROSSROADS.

The DTRA should provide a statement 
reconciling the differences between the 
two Operation CROSSROADS fact sheets 
already of record and accordingly revise 
or clarify the original dose assessment, 
if necessary.  If the veteran was not 
exposed to an additional detonation 
"Charlie," this should be so stated.

4.  After completing the above-mentioned 
development, the case should be referred 
to the Under Secretary for Benefits 
(USB).

In particular, the USB is requested to 
determine whether it is either at least 
as likely as not that, or that there is 
no reasonable possibility that, the 
veteran's skin cancer was secondary to 
in-service radiation exposure.  

Any opinion from the USB, or designee of 
the USB, of no reasonable possibility 
that skin cancer was caused by in-service 
exposure must be thoroughly explained and 
provide adequate rationale for any 
conclusion or conclusions reached.  An 
opinion need not explicitly discuss each 
of the 38 C.F.R. § 3.311(e) factors, but 
it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
USH.  

If the USB is unable to conclude that it 
was at least as likely as not, or that 
there is no reasonable possibility, that 
the skin cancer was secondary to 
radiation exposure, the case should then 
be referred by the USB to an outside 
consultant. 

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues discussed herein.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claims for benefits to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


